DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al ("Implementation of wearable sensor glove using pulse-wave sensor, conducting fabric and embedded system." 2006 3rd IEEE/EMBS International Summer School on Medical Devices and Biosensors. IEEE, 2006.) (“Lee”) in view of Lee et al (US 2016/0199002) (“Lee 2”) and further in view of Townsend et al (US 2016/0324470) (“Townsend”).
Regarding Claim 1, while Lee teaches a capacitive accelerometer device adapted to sense an arterial acceleration pulse wave of a user (Abstract, p97, VII. Experiment and Discussion, “Also, the measured signal is not normal pulse-wave but acceleration pulse-wave. The reason is that used pulse-wave sensor is capacitive microphone sensor.” Senses arterial acceleration pulse wave by a capacitive microphone, which by measuring acceleration, is acting as an accelerometer), comprising:
a capacitive accelerometer module, including one or more capacitive accelerometers (p97, VII. Experiment and Discussion, “Also, the measured signal is not normal pulse-wave but 
a display device, including a displayer (Fig. 4, system communicates with notebook PC), electrically connected to the capacitive accelerometer module (p97, VII. Experiment and Discussion, “The measured signal using pulse-wave measurement system is transferred to PC through RS232 serial communication and we use LabVIEW Tool to implement pulse-wave signal display” embedded system’s pulse wave measured signal transferred to PC through electrical connection), the displayer displaying the arterial acceleration pulse wave of the user (Fig. 11), 
wherein the display device further includes a central processor, and the central processor automatically receives the arterial acceleration pulse wave of the user and correspondingly generates the change value of the arterial acceleration pulse wave (p97, VII. Experiment and Discussion, signal transferred to PC, waveform shown in display of Fig. 11 reflects the change values of the arterial acceleration pulse wave),
wherein each period of the arterial acceleration pulse wave has six waves, and the six waves include a Q wave, an R wave, an S wave, a T wave, a U wave and a V wave (Fig. 11, waveform shown to encapsulate these waves);
[AltContent: rect]
    PNG
    media_image1.png
    475
    556
    media_image1.png
    Greyscale
,
Lee fails to teach
The display device including a speaker, the speaker emitting an audible signal according to a change value of arterial pulse wave, 
the display device generates a prompt signal when the change value is equal to or larger than a predetermined value.
However Lee 2 teaches a biometric monitor of a subject (Abstract, [0017] measures pulse) comprising:
a display device, including a displayer and a speaker ([0038], [0041] display unit 110 is displayer and is part of display device / main body portion 101, [0099] sound notification by the system to user of pulse data, indicates the presence of a speaker), the displayer being used to display the arterial pulse wave of the user ([0104], Fig. 10C), the speaker emitting an audible signal according to a change value of arterial pulse wave ([0099]), wherein the display device is located at a wrist of the user (Fig. 2A),
wherein the display device further includes a central processor (Fig. 2B, controller 100), and the central processor automatically receives the arterial pulse wave of the user and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the embedded combined glove, embedded system, and PC configuration of Lee and simplify the system by including the pre-processing, processor, and display components all at the wrist as taught by Lee 2 as a way to reduce the complexity of the pulse monitoring system.
Yet their combined efforts fail to teach the display device connecting to a fixing bracket via a connector, the fixing bracket having a clasp for snapping the display device on a wrist of the user,
However Townsend teaches a wearable device with a display (Abstract, [0024]) and further teaches that this display can be incorporated into a worn device on a subject’s wrist (Fig. 2a-2d, [0020] tabs 208 / fixing bracket snapped into place by receiving member 214 / clasps).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the display device of Lee and Lee 2 fix to the wearing members 103a and 103b by fixing the display on the subject’s wrist as taught by Townsend as the application of a known technique for attaching a worn display to a medical device (Townsend) to the known display-based medical device (Lee 2) ready for improvement to yield predictable results of providing a standardized method for configuring the display.
Regarding Claim 2, Lee, Lee 2, and Townsend teach the capacitive accelerometer device according to claim 1, and Lee further teaches wherein the capacitive accelerometer is a condenser microphone (See Claim 1 Rejection).17  
Regarding Claim 9, Lee, Lee 2, and Townsend teach the capacitive accelerometer device according to claim 1, wherein changes of the arterial acceleration pulse wave of the user 

Regarding Claim 10, while Lee teaches a sensing method, performed with a capacitive accelerometer device applied to sense an arterial acceleration pulse wave of a user (Abstract, p97, VII. Experiment and Discussion, “Also, the measured signal is not normal pulse-wave but acceleration pulse-wave. The reason is that used pulse-wave sensor is capacitive microphone sensor.” Senses arterial acceleration pulse wave by a capacitive microphone, which by measuring acceleration, is acting as an accelerometer), the method comprising:
sensing the arterial acceleration pulse wave of the user directly by one or more capacitive accelerometers included in a capacitive accelerometer module (p97, VII. Experiment and Discussion, “Also, the measured signal is not normal pulse-wave but acceleration pulse-wave. The reason is that used pulse-wave sensor is capacitive microphone sensor.” Senses arterial acceleration pulse wave by a capacitive microphone, which by measuring acceleration, is acting as an accelerometer), wherein the capacitive accelerometer or the capacitive accelerometers directly contacts with a skin of the user (Abstract, p95 B. Acceleration Pulse Wave, “In pulse-wave sensor glove, there are 3 pulse-wave sensors that are chon, kwan, chuk as shown in figure 1.”, Fig. 9 gives a base for sensor-based glove, sensors will directly contact the skin through the glove, VII. Experiment and Discussion, “Also, the measured signal is not normal pulse-wave but acceleration pulse-wave. The reason is that used pulse-wave sensor is capacitive microphone sensor.”);
displaying the arterial acceleration pulse wave of the user by a displayer of a display device (Fig. 4, system communicates with notebook PC, p97, VII. Experiment and Discussion, “The measured signal using pulse-wave measurement system is transferred to PC through RS232 serial communication and we use LabVIEW Tool to implement pulse-wave signal 
wherein a central processor of the display device automatically receives the arterial acceleration pulse wave of the user and correspondingly generates the change value of the arterial acceleration pulse wave (p97, VII. Experiment and Discussion, signal transferred to PC, waveform shown in display of Fig. 11 reflects the change values of the arterial acceleration pulse wave),
wherein each period of the arterial acceleration pulse wave has six waves, and the six waves include a Q wave, an R wave, an S wave, a T wave, a U wave and a V wave (Fig. 11, waveform shown to encapsulate these waves);
[AltContent: rect]
    PNG
    media_image1.png
    475
    556
    media_image1.png
    Greyscale
,
Lee fails to teach
emitting an audible signal according to a change value of the arterial acceleration pulse wave by a speaker included in a display device,
the display device generates a prompt signal when the change value of the arterial acceleration pulse wave is equal to or larger than a predetermined value;

a display device, including a displayer and a speaker ([0038], [0041] display unit 110 is displayer and is part of display device / main body portion 101, [0099] sound notification by the system to user of pulse data, indicates the presence of a speaker), the displayer being used to display the arterial pulse wave of the user ([0104], Fig. 10C), the speaker emitting an audible signal according to a change value of arterial pulse wave ([0099]), wherein the display device is located at a wrist of the user (Fig. 2A),
wherein the display device further includes a central processor (Fig. 2B, controller 100), and the central processor automatically receives the arterial pulse wave of the user and correspondingly generates the change value of the pulse wave ([0044]), the display device generates a prompt signal when the change value is equal to or larger than a predetermined value ([0099], [0104]),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the embedded combined glove, embedded system, and PC configuration of Lee and simplify the system by including the pre-processing, processor, and display components all at the wrist as taught by Lee 2 as a way to reduce the complexity of the pulse monitoring system.
Yet their combined efforts fail to teach the display device connecting to a fixing bracket via a connector, the fixing bracket having a clasp for snapping the display device on a wrist of the user.
However Townsend teaches a wearable device with a display (Abstract, [0024]) and further teaches that this display can be incorporated into a worn device on a subject’s wrist (Fig. 2a-2d, [0020] tabs 208 / fixing bracket snapped into place by receiving member 214 / clasps).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the display device of Lee fix to the wearing members 
Regarding Claim 12, Lee, Lee 2, and Townsend teach the sensing method according to claim 10, wherein changes of the arterial acceleration pulse waves of the user represent a change of a microcirculation of the user (this claim does not further limit claim 1, merely reflects a characteristic of acceleration pulse waves).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee 2 and further in view of Townsend and further in view of Ogawa et al (US 2015/0141774) (“Ogawa”).
Regarding Claim 3, while Lee, Lee 2, and Townsend teach the capacitive accelerometer device according to claim 2, their combined efforts fail to teach wherein the condenser microphone is an electret condenser microphone or a micro-electromechanical condenser microphone. 
However Ogawa teaches a condenser microphone device (Abstract, [0008], [0219]), adapted to measure an arterial acceleration pulse wave of a user ([0256] monitoring pulse wave for volume, speed, and acceleration, [0262] evaluating pulse wave by its volume, speed, and acceleration) and further teaches this condenser microphone may be an electret condenser microphone or a micro-electromechanical condenser microphone ([0230] “Examples of the microphone include condenser microphones, dynamic microphones, and balanced armature microphones. Condenser microphones are particularly preferable in terms of a high directivity, signal-to-noise ratio, and sensitivity. An electret condenser microphone (ECM) can also be suitably used. A MEMS-ECM, which is manufactured by microelectromechanical system (MEMS) technology, is also preferred (hereinafter referred to as "MEMS-ECM").”).
.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee 2 and further in view of Townsend and further in view of Ogawa et al (US 2015/0141774) (“Ogawa”) and further in view of Kitajima et al (US 2007/0118028) (“Kitajima”).
Regarding Claim 4, while Lee, Lee 2, and Townsend teach the capacitive accelerometer device according to claim 1, their combined efforts fail to teach wherein the capacitive accelerometer may be performed by a finger sleevings.
However Ogawa teaches a condenser microphone device (Abstract, [0008], [0219]), adapted to measure an arterial acceleration pulse wave of a user ([0256] monitoring pulse wave for volume, speed, and acceleration, [0262] evaluating pulse wave by its volume, speed, and acceleration) and further teaches sensing by the capacitive accelerometer may be performed by a finger sleeving ([0409]-[0411], Fig. 26a, finger mount F14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the pulsation monitoring site of the wrist of Lee with the pulsation monitoring site of the finger as a simple substitution of one monitoring site for another to obtain predictable results of accurately assessed data. 
Furthermore, it would be obvious that a wrist-based system can include finger-sleeved sensors as Kitajima teaches that wrist-based monitoring systems may have sensing components attached as finger sleeves. This would reduce the amount of components requiring housing at the wrist and therefore simplifies the display unit complexity.
Regarding Claim 5, Lee, Lee 2, Townsend, Ogawa, and Kitajima teach the capacitive accelerometer device according to claim 4, and Ogawa further teaches wherein the capacitive accelerometer module includes a finger sleeving used for being sleeved on a middle finger of the user (See Claim 4 Rejection, for being sleeved on a middle finger is intended use), the capacitive accelerometer is disposed on a side of the finger sleeving (Fig 26a, shown at a bottom side relative to the image), the capacitive accelerometer senses the arterial acceleration pulse wave of the user through a pulse received by the finger sleeving (See Claim 4 Rejection).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee 2 and further in view of Townsend and further in view of Ogawa and further in view of Kitajima and further in view of Naghavi et al (US 2008/0081963) (“Naghavi”).
Regarding Claim 6, while Lee, Lee 2, Townsend, Ogawa, and Kitajima teach the capacitive accelerometer device according to claim 4, and Ogawa teaches the capacitive accelerometers is disposed on a side of the finger sleeving, the capacitive accelerometers sense the arterial acceleration pulse wave of the user through a pulse received by the finger sleeving (See Claim 4 Rejection), their combined efforts fail to teach wherein the capacitive accelerometer module includes finger sleevings used for being sleeved on an index finger, a middle finger and a ring finger of the user.
However Naghavi teaches a cardiovascular monitoring system (Abstract, [0059], Fig. 6a) wherein the system may be applied with multiple finger mounted sensors (Fig. 13, [0043], [0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include multiple finger sleeves systems with sensors as taught by Naghavi with the finger sleeve systems of Ogawa as Ogawa teaches in a second embodiment of pulse monitoring (Fig. 37(a), [0603], [0604]) that pulse may be monitored at different fingers to account for the effect of body motion.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee 2 and further in view of Townsend and further in view of Birnbaum et al (US 2006/0135863) (“Birnbaum”).
Regarding Claim 7, while Lee, Lee 2, and Townsend teach the capacitive accelerometer device according to claim 1, their combined efforts fail to teach wherein each of the capacitive accelerometers connects to the capacitive accelerometer module by snap-fastening.18  
However Birnbaum teaches a cardiovascular monitoring system (Abstract) wherein the system has sensing components applied by snap fastening ([0031] electrodes applied to garment by snap fastener).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to teach that the accelerometer/microphone component of Lee may be attached by a snap fastener as taught by Birnbaum as a means of creating a consistent standard of application of how the sensor is applied to the glove system. A consistent standard in system construction provides greater confidence in the comparability of data gathered between systems.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee 2 and further in view of Townsend and further in view of Kitajima and further in view of Ishizawa et al (US 2018/0008175) (“Ishizawa”).
Regarding Claim 8, while Lee, Lee 2, and Townsend teach the capacitive accelerometer device according to claim 1, and the display device is used to sense the arterial acceleration pulse waves of the user before and after a meal (See Claim 1 Rejection, sensing arterial acceleration pulse wave is taught by combination of references and  gathered data points may be considered before and after a meal), the Q wave represents a starting point at a 
However Kitajima teaches a pulse wave sensing system (Abstract, [0051]) and further teaches that an acceleration pulse wave can generate a vascular age signal ([0080], [0085] by generating a vascular age from the totality of the signal, Kitajima is using the Q, R, S, T, U, and V waves). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further calculate a vascular age as taught by Kitajima with the pulse acceleration data of Lee, Lee 2, and Townsend to provide contextual data of a subject’s health status.
Yet their combined efforts fail to teach wherein the display device generates a blood viscosity signal according to six waves generated from the arterial acceleration pulse waves of the user before and after the meal.  
However Ishizawa teaches a medical device (Abstract) and further teaches using acceleration pulse waves to predict blood glucose ([0092], [0094]), wherein this is possible due to blood glucose affecting blood viscosity and thus affect the speed of blood flow ([0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further predict blood viscosity by way of a predicted blood glucose value as taught by Ishizawa with the pulse acceleration data of Lee to provide contextual data of a subject’s health status. Furthermore, it would be obvious to consider the 

Regarding Claim 11, while Lee, Lee 2, and Townsend teach the sensing method according to claim 10, and the display device receives the arterial acceleration pulse wave of the user before and after a meal (See Claim 1 Rejection, sensing arterial acceleration pulse wave is taught by combination of references and  gathered data points may be considered before and after a meal), the Q wave represents a starting point at a beginning of a ventricular systolic phase, the R wave represents a peak value of the ventricular systolic phase, the S wave represents a cut point of a reflected wave, the T wave represents a peak value of the reflected wave at an end of the ventricular systolic phase, the U wave represents an arterial notch as the end of the ventricular systolic phase, and the V wave represents a peak value of a diastolic phase, their combined efforts fail to teach the display device generates a vascular age signal according to six waves generated from the arterial acceleration pulse waves of the user before and after a meal.
However Kitajima teaches a pulse wave sensing system (Abstract, [0051]) and further teaches that an acceleration pulse wave can generate a vascular age signal ([0080], [0085] by generating a vascular age from the totality of the signal, Kitajima is using the Q, R, S, T, U, and V waves). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further calculate a vascular age as taught by Kitajima with the pulse acceleration data of Lee, Lee 2, and Townsend to provide contextual data of a subject’s health status.
Yet their combined efforts fail to teach wherein the display device generates a blood viscosity signal according to six waves generated from the arterial acceleration pulse waves of the user before and after the meal.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further predict blood viscosity by way of a predicted blood glucose value as taught by Ishizawa with the pulse acceleration data of Lee to provide contextual data of a subject’s health status. Furthermore, it would be obvious to consider the blood viscosity/glucose before and after a meal as this reflects whether subject is in a blood glucose state that requires intervention.

Response to Arguments
Applicant’s amendments and arguments filed 9/22/2021 with respect to the claim objections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 9/22/2021 with respect to the c35 USC 112(f) interpretation have been fully considered and are persuasive. The interpretation is obviated.
Applicant’s amendments and arguments filed 9/22/2021 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 9/22/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive in view of the amendment that acceleration pulse wave is directly sensed. The rejection/objection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee, Lee 2, and Townsend.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791